DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4,9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious an attachment for an adult saddle as claimed in detail, especially the features of “each layer includes a specifically shaped opening within a frontal portion of said attachment that surrounds an adult saddle horn and each layer together form said attachment; four openings in a middle area of said attachment which align in a straight line from side to side of said attachment, said four openings including two middle openings and two end openings; a stirrups support strap looped through said four openings, where said stirrups support strap is above said attachment between said two middle openings and where said stirrups support strap exits said end openings and continues over each side of said attachment attach said stirrups; wherein said use of said specially shaped opening of said frontal portion with said adult horn along with said stretchable strap coupled around the cantle of the adult saddle permits easy use of said attachment with multiple adult saddles”. 
 	The prior art of Laurin (3323286), Frost et al. (US 4287705), Johnson (US 4716715), and Talent (US 20100064642) teaches an attachment but do not teach the limitation as stated in the above. Talent lacks the four openings in the saddle for the stirrup straps to loop through. Laurin teaches a central opening for the stirrup strap to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643